EXHIBIT 10-3

SECOND AMENDMENT TO SALE AGREEMENT

THIS SECOND AMENDMENT TO SALE AGREEMENT (“Amendment”) is made as of October 29,
2012, by CENTRAL PACIFIC BANK, a Hawaii corporation (“Seller”), and TNP
ACQUISITIONS, LLC, a Delaware limited liability company (“Buyer”).

Recitals:

(a) Seller and Buyer entered into a Purchase and Sale Agreement dated as of
June 14, 2012 (the “Sale Agreement”), as for the sale to Buyer of the Lahaina
Gateway Center having a tax map designation of TMK (2) 4-5-11-8, located in
Lahaina, Maui, Hawaii (the “Property”).

(b) Pursuant to that certain Amendment and Restatement of Sale Agreement dated
October 9, 2012, the parties agreed to extend the Closing Date until October 31,
2012.

(c) For reasons of force majeure, the parties have agreed to extend the Closing
Date until November 2, 2012.

Agreements:

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

1. Capitalized Terms. Capitalized terms not otherwise defined in this Amendment
shall have the meanings set forth in the Sale Agreement.

2. Closing Date. The Closing Date shall be November 2, 2012.

3. Ratification and Confirmation. All of the terms, covenants and conditions of
the Sale Agreement, as hereby modified, are ratified and confirmed and shall
remain in full force and effect.

4. Execution of Amendment. This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Amendment, and all of which, when taken together, shall be deemed to constitute
one and the same agreement. The exchange of copies of this Amendment and or
signature pages by facsimile transmission or scanned (PDF) email attachment
shall constitute effective execution and delivery of this Amendment as to the
parties and may be used in lieu of the



--------------------------------------------------------------------------------

original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or e-mail attachment shall be deemed to be their original signatures
for all purposes whatsoever.

[Signatures are on the following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

CENTRAL PACIFIC BANK, a Hawaii corporation      TNP ACQUISITIONS, LLC, a
Delaware
limited liability company By  

/s/ Mark P. Harner

     By  

Thompson National Properties, LLC, a
Delaware limited liability company

Its Sole Member

  Mark P. Harner            Its Vice President            Seller        By:  

/s/ Stephen Corea

         Name:  

Stephen Corea

         Title:  

SVP Acquisitions

         Buyer  

 

3